DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
New claim 27 is added.  Claims 2, 6, 14, 24, and 26 are cancelled.  Claims 1, 3-5, 7-23, 25, and 27 are pending.  Claims 22-23, and 25 were withdrawn.  

Response to Amendment
The Amendment by Applicants’ representative Ms. Jane Qian Dai filed on 02/17/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, and are sufficient to overcome the rejection.  The rejection over claims 1, 3-5, 7-13, 15-19, and 21 is hereby withdrawn.   The rejection to claim 6 is moot because it has been canceled. 

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Ms. Jane Qian Dai on 03/08/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL Claims 22-23, and 25.

Reasons for Allowance
	The present invention is drawn to a process of making L-ornithine phenylacetate comprising: intermixing L-ornithine hydrochloride and potassium hydroxide in a first solvent to form a first reaction mixture, wherein the first solvent comprises water: adding a second solvent to said first reaction mixture, wherein the second solvent comprises ethanol; isolating potassium chloride from said first reaction mixture; intermixing phenylacetic acid with said first reaction mixture to form a second reaction mixture; and isolating a composition comprising L-ornithine phenylacetate from said second reaction mixture according to claim 1.

The closest prior art is U.S. Patent No. 8,946,473 (“the '473 patent”).   Specifically, Example 6 of the '473 patent discloses a process for preparing L-ornithine phenyl acetate comprising suspending L-ornithine hydrochloride in a solvent (water/IPA), and the mixture was heated and a base of sodium methoxide (CH3ONa) 21% in MeOH was added.  The resulting salt of sodium chloride (NaCI) was removed from the system by filtration. The Example 6 does not teaches using potassium hydroxide (KOH) as a base in the process, and the solvent is either pure EtOH or a mixed solvent of water and IPA (isopropanol).  Even though the '473 patent suggests using potassium hydroxide as a base, and ethanol as a reaction solvent.  However, the '473 patent fails to specify the presently claimed process with a combination of potassium hydroxide as a base for neutralizing L-ornithine hydrochloride, and water/ethanol as a solvent.  More importantly, the production yield for making L-ornithine phenylacetate of the Example 6 is around 50% (see col. 48, Ln. 16), while the instantly claimed process disclosed in Examples 1 and 2 of Applicant’s specification achieved 88.4% and 95.1%, respectively.  Such yield improvement of large-scale organic preparation is a significant, and is an unexpected result over the prior art teaching.  Therefore, claims 1, 3-5, 7-13, 15-19, 21, and 27 are allowed.
 
Conclusions
Claims 1, 3-5, 7-13, 15-19, 21, and 27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731